Citation Nr: 1626014	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  14-04 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to higher ratings for coronary artery disease, currently evaluated as 30 percent disabling prior to January 24, 2011, and 60 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from September 1964 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The issues on appeal were remanded by the Board in August 2015 for further development.   

After the most recent supplemental statement of the case, the Veteran submitted additional evidence.  A waiver of RO jurisdiction is of record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a statement dated in January 2014 that indicated that his service-connected coronary artery disease had worsened in severity.  The most recent VA examination for this disability is dated in January 2013.  At that time, the Veteran denied experiencing cardiac symptoms with physical activity.  Since that time, the Veteran reported that his coronary artery disease was unstable and deteriorating, noting that there was excessive build-up of plaque in the blood vessels of the upper torso in spite of proper diet, medication and exercise.  The Veteran reported that his blood pressure had worsened and that his physical stamina had decreased by 50 percent.  The Veteran indicated that he believed that his coronary artery disease was serious and warranted an evaluation of 90-100 percent.

Based on the foregoing, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of his service-connected coronary artery disease.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

Service connection for a skin disability was remanded in August 2015 for a VA examination.  In the remand, the Board noted that the Veteran had diagnoses of folliculitis/possible acne variant, post-inflammatory hyperpigmentation, and prurigo nodularis in July 2012.  The examiner was requested to determine the diagnosis of each skin disability found, and for those skin disabilities diagnosed since January 2011, the examiner was to determine if such condition was incurred during service, to include as due to Agent Orange exposure.  

On examination in October 2015, the Veteran was diagnosed with prurigo nodularis.  The examiner noted the assessments of folliculitis and acne variant, but indicated that findings were most consistent with prurigo nodularis.  There was no mention of post-inflammatory hyperpigmentation.  It was not determined if this was a skin disability that could be related to service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The examiner concluded that prurigo nodularis was not the same condition as chloracne, and as such was not a presumptive condition for exposure to Agent Orange.  However, the examiner did not offer an opinion regarding whether prurigo nodularis was a result of Agent Orange exposure or provide a rationale for why it was not otherwise related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to assess the current nature and severity of his service-connected coronary artery disease.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  Findings consistent with the most recent DBQ for coronary artery disease should be fully accomplished.

The examiner should also indicate the effect the disability has, if any, on the Veteran's current level of 

occupational impairment.  Specifically, the examiner should render an opinion as to whether service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

2.  Return the claims file to the physician who conducted the October 2015 VA skin examination for an addendum opinion.  

The physician should determine whether disability exhibited by post-inflammatory hyperpigmentation had its clinical onset in service or is otherwise related to active duty, to include his presumed exposure to Agent Orange.

Did prurigo nodularis have its clinical onset in service, or is it otherwise related to active duty, including presumed exposure to Agent Orange?  In this regard, the examiner is requested to comment on the Veteran's statements that he has had skin problems since his military service.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




